Citation Nr: 0001548	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-23 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals, scaphoid fracture, right wrist.  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to disability rating in excess of 10 
percent for residuals, fracture, right wrist.  The veteran 
submitted a timely appeal.

In a May 1997 rating decision, the RO increased the veteran's 
right wrist disability from 10 to 30 percent disabling, 
effective May 1, 1996.  The veteran continued to disagree 
with the increased rating.  In an April 1998 rating decision, 
the RO increased the veteran's right wrist disability from 30 
to 40 percent disabling, effective May 1, 1996.  The veteran 
has continued to disagree with the assigned evaluation.  The 
Court of Appeals for Veterans Claims (Court) has held that 
where a veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case has been forwarded to the Board for appellate 
review.

REMAND

The veteran's claim for an increased rating is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, his assertion that his service-connected 
disability has worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran's right wrist disability is currently evaluated 
by analogy under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8712 (1999), pertaining to neuralgia of the 
lower radicular group.  While the veteran has been afforded 
thorough orthopedic examinations to evaluate his wrist 
disability, he has not been afforded a recent VA neurologic 
examination.

The veteran has testified that he was forced to leave his 
last employment due to his service connected wrist 
disability, and that he has not been employed since.  In a 
November 1997 report, the veteran's private physician related 
that the veteran's service-connected disability would 
preclude him from working at his prior occupation.  This 
testimony and evidence raises the issue of entitlement to a 
total disability evaluation based upon individual 
unemployability due to service-connected disabilities.  This 
issue has not been adjudicated by the RO but may be 
inextricably intertwined with the issue of entitlement to an 
increased rating on an extra-schedular basis.

The veteran's testimony and the opinion of the private 
physician can be seen as raising the question of entitlement 
to an extra-schedular rating.  In such a case the veteran 
must be afforded an opportunity to submit employment records 
showing the impact of his disability on employment.  Spurgeon 
v. Brown, 10 Vet. App. 194 (1997).  

In view of the foregoing, this case is remanded for the 
following:

1.  The RO should contact the veteran and 
request that he furnish information as to 
any treatment he has received since June 
1996 for the conditions at issue in this 
appeal.  The RO should then take all 
necessary steps to obtain any of those 
records not currently a part of the 
claims file and associate them with that 
folder.

2.  The veteran should also be invited to 
submit employment or other records 
showing the impact of his wrist 
disability on his ability to work.

3.  The veteran should then be afforded 
an appropriate examination to assess the 
neurologic disability resulting from the 
service connected right wrist disability.  
The examiner should review the claims 
folder prior to the examination.  The 
examiner should specify which nerves are 
affected by the wrist disability, all 
neurologic manifestations of the wrist 
disability, and should also comment on 
the severity of the disability in the 
affected nerves.  The examiner should 
also comment on whether the 
manifestations of disability are purely 
sensory, and the impact of the disability 
on the veteran's ability to maintain 
employment.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any requested action is not 
undertaken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO should then adjudicate the 
issues of the veteran's entitlement to an 
increased rating for the service 
connected wrist disability, and 
entitlement to a total rating for 
compensation based on individual 
unemployability.  The RO should consider 
the veteran's entitlement to these 
benefits on an extra-schedular basis.  

6.  If any benefit for which a valid 
notice of disagreement has been submitted 
remains denied, the RO should issue a 
supplemental statement of the case as to 
those issues.

Thereafter, the case should be returned to the Board, if in 
order, for consideration of those issues for which a valid 
substantive appeal has been submitted.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to evaluate his claim 
and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

